Ordered That the Defendants do Ansiyer the Complainant’s Bill of Complaint in Fourteen days after Service of this Order.
Alexr Stewart Deputy Register in Chancery
At a Court of Chancery held at the Council Chamber Thursday the 29th November 1750.
*442Present, His Excellency, the Governor; The Honorable James Kinloch, John Cleland, William Middleton, Alexander Vander Dussen, Edward Fen-wick, Hector Berenger De Beaufain, William Bull, Junior, Esquires, Members of his Majesty’s Council for executing the Office of Chancellor.
The Vestry of the Parish of St. Thomas having preferred three several Petitions to this Court, Setting forth, that they have laid before the Court for their inspection and Approbation the Accounts of their transactions and Proceedings any way touching or concerning the Donation and Charity of Richard Beresford Esq. to the said Vestry from the 25th day of March 1747 to the 25th day of March 1750 inclusive, pursuant to an Act of the General Assembly for Incorporating the said Vestry; It was thereupon moved by the Honorable Charles Pinckney Esq. Sollicitor for the Petitioners, that the said accounts so returned by them under their hands and the Corporation Seal may be received and filed among the Records of this Court. Which is Ordered accordingly.
Alexr Stewart Deputy Register in Chancery